Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims presented for examination: 1-20

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim limitations “a self-expression matrix generator configured to generate…, a similar generator configured to generate similar… and a clustering generator configured to generate a clustering  result…” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure does not include the structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Allowable Subject Matter
5.	Claims 1-3, 8 and 12-14 are allowed.
	Clams 4-7, 9-11 and 15-20 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claims 1, 4 and 7, cited reference(s) alone or in combination fail to disclose to suggest “a self-expression matrix generator configured to generate calculation unit configured to calculate a self-expression matrix that minimizes an objective function that is for obtaining, from among matrices included in a predetermined matrix set: a self-expression matrix whose elements are linear weights when data points in a data set are expressed by linear combinations of points, the objective function being represented by a term for obtaining a residual between data points in the data set and data points expressed by linear combinations of points using the self-expression matrix, a first regularization term that is multiplied by a predetermined weight and is for reducing linear weights of the data points that have a large Euclidean norm in the self- expression matrix, and a second regularization term for the self-expression matrix; a similarity generator configured to generate calculation unit configured to calculate a similarity matrix defined by the generated self-expression matrix that was calculated; and a clustering generator configured to generate unit configured to obtain a clustering result by clustering the data set based on the similarity matrix.”
	Dependent claims 2-3, 5-6, 8-20 are allowed under the same reason as to claims 1, 4 and 7.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154